DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01 December 2021 have been fully considered but they are not persuasive.

Applicant alleges:
As stated above, claim 1 has been amended to incorporate original claims 2 and 3, and amended claim 1 recites, among other elements, the following features from original claim 3:
Feature A: establishing, by the electronic device, a communication connection with a server located at a network side and sending a query request to the server at the network side through the communication connection the query request comprising the type off the scene of the application for playing the video, and a correspondence between a type of a scene of an application for playing the video and a scene sound effect being stored in the server at the network side: and
As for the Feature A from original claim 3, the Examiner seems to rely on paragraphs 14, 66-69 of Madonna (US2007/0142022) as disclosing these features. However, the Applicant respectfully disagrees for at least the following reasons.
…
From the above description, Madonna merely provides the following manner of acquiring the component profile: selecting or downloading from a website or other source, or scanning a bar code on the component and finding a component profile matching with the bar code. That is, the component profile is acquired directly in Madonna, which is different from the solution in amended claim 1 in that a query request is sent to the service at the network side before acquiring the scene sound effect, and in that the query request comprises the type of the scene of the application for playing the video.


It is unclear what Applicant is asserting as to the “acquiring directly,” in Madonna.  Further clarification is respectfully request.  The acquisition in Madonna follows the same steps or elements as Applicant’s claim 1, namely, “a query request is sent to the server at the network side,” using component profile tool 400 to direct the controller to downloaded a needed profile from a designated website or other source; para 66, and the component profile tool can attempt to find a match by seeking the appropriate profile of a designated website or other source using manufacturer’s barcode; par 67.  In other words, the component profile tool will direct the controller to send out information (“query”) after scanning the bar code to find a match on the designated website (server at the network side).
Applicant further notes that this is performed “before acquiring the scene sound effect.”  Examiner notes that the seeking of the appropriate profile (and thus the acquisition) in Madonna cannot occur until the information is sent or transmitted to the website or other source.  Essentially, prior to downloading the profile, the steps of setting up the communication, sending the information etc and the like must occur prior in order to find the match.


Applicant further alleges:
Further, the component profile in Madonna includes databases accessible through standard query languages, closed binary representations, text files, spread sheets HTML files or other file-based data storage methods (See paragraph 72 of Madonna). From the sections 502 to 512 illustrated in FIGS. 5A to 5M in Madonna, the component file does not involve the scene sound effect, the type of the scene of the application for playing the video (for example, a film video playing scene or a game video playing scene), and further the correspondence between a type of a scene of an application for playing the video and a scene sound effect, as recited in amended claim 1.
Therefore, Madonna fails to disclose Feature A as recited In amended claim 1.

Examiner respectfully disagrees.  Contrary to Applicants assertion, the component file does involve the scene sound effect, the type of the scene of the application for playing the video (for example, a film video playing scene or a game video playing scene), and the correspondence between a type of a scene of an application for playing the video and a scene sound effect.”  The component profiles are used to obtain the service implementation/rules (scene sound effect) see 402 Fig. 4 and 

Applicant further alleges: 
Feature B: wherein acquiring, by the electronic device, the scene sound effect corresponding to the type of the scene of the application for playing the video comprises: acquiring, by the electronic device the scene sound effect specified by the Identification information
Regarding Feature B from original claim 3, the Examiner relied upon paragraphs 79, 66 and 67 to assert that the Feature B has been disclosed. However, the Applicant respectfully disagrees for at least the following reasons.
Paragraph 79 provides a service rule for listening to a radio broadcast which may be processed by a digital signal processor for desired decoding or effects. Paragraphs 66 and 67, as discussed above, provide multiple manners of acquiring the component profile.
Also, the above description of Madonna fails to disclose any features about the scene sound effect, as well as the scene sound effect specified by the identification information as recited in Feature B.

Examiner respectfully disagrees. Par 79 details an example implementation of a service rule for listening to a radio broadcast, e.g. “audio processing.”  In addition to the numerous citations, Fig. 8 details the example rules derived from the profiles as detailed in fig. 4, which includes elements implemented in XML files for controlling third part application such as itunes; para 68.  In short, the service rules consider the elements of the application profiles , and thus correspond to them, i.e. the scene sound effect corresponding to the type of the scene of the application for playing the video comprises: acquiring, by the electronic device the scene sound effect specified by the Identification information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 10, and 13 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madonna et al. (hereinafter Mad, U.S. Patent Application Publication 2007/0142022).

Regarding Claim 1, Mad discloses:

enabling a monitoring service (e.g. service discovery; para 85);
monitoring, by the monitoring service, whether at least one of an audio decoder or a video decoder is triggered in an electronic equipment or not (e.g. automatically discovering and identifying new components when they are interfaced with the controller; para 109; note a DVD player, embodied in a video decoder chip para 20, 91; note triggering events; para 73 and discovery in general);
in the case that the electronic equipment determines that the audio decoder and the video decoder are triggered (e.g. “automatically discovered,” para 109; create a profile; para 65, new profile; para 66), determining a scene of an application for playing a video (e.g. seeking the component profile match; para 67, then generating a service implementation based on the data collection; para 69); 
determining a type of the triggered audio decoder and a type of the triggered video decoder (e.g. configuration showing input, for example, DVD corresponding to inputs named Stereo IN 1 for audio and component in 2 for Video; para 76; XML file; para 75 and application 358; par 71), and determining a type of the scene of the application (e.g. data collection includes media types and service rules, and system configuration information; para 62+),
acquiring, by the electronic equipment, a scene sound effect corresponding to the type of the scene of the application  (e.g. note, service rule for processing a desired effect; para 79 and directing the controller to downloaded a needed profile from a designed website; para 66, and finding the appropriate profile; para 67); and

wherein before acquiring, by the electronic equipment, the scene sound effect corresponding to the type of scene of the application (e.g. the elements following, in particular the information sent to acquire the profiles is sent out before the profile is transmitted through the network, thus “before acquiring”), the method further comprises: 
establishing, by the electronic equipment, a communication connection  with a server located at a network side (e.g. Ethernet switch 230) and sending a query request to the server at the network side through the communication connection, the query request comprising the type of the scene of the application, and a correspondence between a type of a scene of an application and a scene sound effect being stored in the server at the network side (e.g. accessing a designated website over the internet and downloading the appropriate files, updating of the component profile library implemented as an automatic process; para 14,62; note downloaded a needed profile; para 66, and finding a match by seeking the appropriate profile of a designed website; para 67; further note data collections providing application profiles and configurations; para 68, 69), and
receiving, by the electronic equipment, identification information of the scene sound effect from the server (e.g. data collection includes connection configuration and system configuration information in the form of xml files, note also library of component files; para 62; note further identification of new components; para 109; and interface 
wherein acquiring, by the electronic equipment, the scene sound effect corresponding to the type of the scene of the application comprises (e.g. data collection includes component profiles and media types, and configuration in the form of xml files; para 62):
acquiring, by the electronic equipment, the scene sound effect specified by the identification information (e.g. note, service rule for processing a desired effect; para 79 and directing the controller to downloaded a needed profile from a designed website; para 66, and finding the appropriate profile; para 67).

Regarding Claim 4, in addition to the elements stated above regarding claim 2, Mad further discloses:
before acquiring, by the electronic equipment, the scene sound effect corresponding to the type of the scene of the application, further comprising:
locally maintaining, by the electronic equipment, the correspondence between the type of the scene of the application and the scene sound effect in the electronic equipment (e.g. profiles in the library of multimedia controller 100; para 66),
 wherein acquiring, by the electronic equipment, the scene sound effect corresponding to the type of the scene of the application (e.g. data collection includes component profiles and media types, and configuration in the form of xml files; para 62) comprises:


Regarding Claim 5, in addition to the elements stated above regarding claim 1, Mad further discloses:
wherein monitoring, by the monitoring service, the triggered at least one of audio decoder or video decoder in the electronic equipment comprises: monitoring, by a sound effect service with the monitoring function, at least one of the audio decoder or video decoder of media service (e.g. automatically discovering and identifying new components when they are interfaced with the controller; para 109; note a DVD player, embodied in a video decoder chip para 20, 91; service plane 308, which interfaces with interface server 330; Fig. 3)

Regarding Claim 6, in addition to the elements stated above regarding claim 5, Mad further discloses:
in the case that the electronic equipment monitors that the audio decoder and video decoder of the media service triggered by means of the sound effect service with the monitoring function (e.g. create a profile; para 65, new profile; para 66) by means of the sound effect service with the monitoring function (e.g. finding a match in the component profile library or seeking the appropriate profile of a designed website or 
learning, by the application layer, that the audio decoder and the video decoder are newly-created triggered in the electronic equipment (e.g. bonjour name service search broadcast and name registration, which is processed and acknowledged; para 85; Fig. 12).

Regarding Claim 7, in addition to the elements stated above regarding claim 1, Mad further discloses:
wherein monitoring, by the monitoring service, the triggered at least one of the audio decoder or video decoder of the media service comprises: monitoring, by a sound effect service created in an application layer, creation of at least one of the audio decoder or video decoder of media service (e.g. automatically discovering and identifying new components when they are interfaced with the controller; para 109; note a DVD player, embodied in a video decoder chip para 20, 91; service plane 308, which interfaces with interface server 330; Fig. 3)

Regarding Claim 8, in addition to the elements stated above regarding claim 7, Mad further discloses:
before acquiring, by the electronic equipment, the scene sound effect corresponding to the type of the scene of the application, further comprising:


Regarding Claim 9, in addition to the elements stated above regarding claim 8, Mad further discloses:
wherein determining, by the electronic equipment, that the audio decoder and the video decoder are triggered in the electronic equipment comprises:
receiving, by the sound effect service, the names, reported by the media service, of the triggered audio decoder and video decoder (e.g. bonjour name service search broadcast and name registration, which is processed and acknowledged; para 85; Fig. 12),; and
wherein determining the video playing application scene comprises: determining, by the sound effect service, the type of the scene of the application according to the received names and the XML file. (e.g. configuration showing input, for example, DVD corresponding to inputs named Stereo IN 1 for audio and component in 2 for Video; para 76; XML file; para 75 and application 358; par 71); note, service rule for processing 

Regarding Claim 18, in addition to the elements stated above regarding claim 10, Mad further discloses:
an audio output device configured to output a scene sound effect (e.g. note zone configuration of Fig. 6, including surround sound speakers and specifying the input/output modules and a DVD player; para 75; note playback condition of DVD player as well; para 73)

Claims 10 and 19 are rejected under the same grounds as claim 1 above.

Claim 13 is rejected under the same grounds as claim 4 above.

Claim 14 is rejected under the same grounds as claim 5 above.

Claim 15 is rejected under the same grounds as claims 5 and 6 above.

Claim 16 is rejected under the same grounds as claim 7 above.

Claim 17 is rejected under the same grounds as claims 8 and 9 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654